PAUL G. LEVY, J.A.D.,
concurring.
Like Judge Baime, I, too, “find it distasteful to uphold the denial of health insurance to the dependents of a deserving segment of the workforce merely because of their sexual predilections.” And I, too, join in the majority decision essentially for the reasons so clearly expressed by Judge Shebell. However, I am not convinced from the record that the addition of “domestic partner” to the definition of “dependents” in N.J.S.A. 52:14-17.26(d) will interfere with “the governmental goal of creating a workable administrative scheme that can be applied in a uniform and objective manner” observed by Judge Shebell. While it is clear that the SHBP is facially neutral and there is no showing of a discriminatory legislative purpose at its enactment in 1961, and the statutory definition of “dependents” as either a spouse or *465unmarried children under the age of twenty-three living at home may be objectively determined and avoids conflict inherent in subjective analyses, times have changed. Domestic partners and spouses and children are more and more becoming extended families with interwoven economic dependencies.
As my colleagues have stated, our individual views of justice cannot override the clear intent of the Legislature. However, to remain faithful to our oath of office to “bear true faith and allegiance” to the state Constitution and to “the Governments established in ... this State,” N.J.S.A. 41:1-1, we should express more than the thought that appellants should approach the Legislature, vested with the law-making power, rather than the Judiciary, vested with the law-interpreting power.
This issue warrants immediate legislative attention and we should say so. Health care plans are expensive and difficult to obtain, and the denial of health care benefits under the SHBP to employees in plaintiffs’ circumstances is so unjust, that we should actively commend to the Legislature that it re-examine the class of dependents of state employees eligible to receive those benefits. It is not unusual for an appellate court to make a recommendation to the Legislature while upholding current legislation. As Justice Jacobs said, when examining a statutory scheme for compensation of tenured state employees who have been suspended, “we take the liberty of suggesting that the issues are of sufficient public importance to warrant further legislative consideration of the entire subject.” DeMarco v. Bd. Chosen Freeholders of Bergen Cty., 21 N.J. 136,147,121 A.2d 396 (1956). See also All American Auto Salvage v. Camp’s Auto Wreckers, 146 N.J. 15, 30, 679 A.2d 627 (1996) (as to the rights of banks, depositors, and judgment creditors to funds on deposit, “[w]e commend consideration of the issue to the Legislature.”); Riverview Realty, Inc. v. Williamson, 284 N.J.Super. 566, 570, 665 A.2d 1150 (App.Div.1995) (recommending Legislature consider when a tenant dies whether her family members should be evicted or whether they should remain in the apartment under the Anti-Eviction Act); State In Interest *466of A.W.S., 182 N.J.Super. 278, 282, 440 A.2d 1144 (App.Div.1981) (recommending Legislature amend statute regarding whether unborn viable fetuses should be treated as persons for purposes of criminal homicide by automobile); Tp. of Andover v. Kymer, 140 N.J.Super. 399, 406, 356 A.2d 418 (App.Div.l976)(reeommending Legislature consider reforming farmland assessment status for those landowners seeking a tax shelter).
Additionally, twenty years ago, Justice, then Judge, Handler wrote that “[t]he historic assumption in the application of common law and statutory strictures relating to marriages is that only persons who can become ‘man and wife’ have the capacity to enter marriage.” M.T. v. J.T., 140 N.J.Super. 77, 84, 355 A.2d 204 (App.Div.), certif. denied, 71 N.J. 345, 364 A.2d 1076 (1976). Our marriage act may be consistent with that thought, as Judge Shebell points out here, in the reference to obtaining a marriage license in either the municipal residence of the “female party” or “the male party” to the marriage. N.J.S.A. 37:l-3(a), (b). But other sections of the act ignore homosexual partnerships. N.J.S.A. 37:1-1 prohibits marriages between a man and certain closely related sisters or daughters and marriages between a woman and certain closely related brothers or sons. It does not prohibit marriages between a man and his brother, son or any other man, nor marriages between a woman and her sister, daughter or any other woman. Also, the statutorily mandated terms of the marriage license are gender neutral. N.J.S.A. 37:1-7. Similarly neutral is N.J.S.A. 37:1-9, which prohibits issuance of a marriage license when “either applicant is infected with a venereal disease in a communicable stage, or is currently adjudicated mentally incompetent.” This all indicates the Legislature was not considering the possibility of a “non-traditional” marriage when it enacted the various sections of the marriage laws. Therefore, one could argue that it was not the intent of the Legislature to deny marriage and its associated benefits to same-sex couples. As Justice Handler recognized in M.T. v. J.T., id. at 83-84, 355 A.2d 204, there are “winds of change” sometimes to be considered. Accordingly, I also commend to the Legislature its examination of *467the marriage laws to consider the creation of legal responsibilities between domestic partners, both homosexual as well as heterosexual, perhaps based on objective criteria to permit registration of a domestic partnership as is recognized in New York City pursuant to Mayoral Executive Order 48 of 1998.